Citation Nr: 0839301	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This matter has come before the Board of Veteran's Appeals 
(Board) on appeal from October 2005 and July 2006 rating 
decisions of the St. Louis, Missouri, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2007).

In May 2008, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

Competent medical evidence shows the veteran's erectile 
disfunction is related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for erectile disfunction, claimed as secondary to 
service-connected PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  Given the disposition reached in this 
case, the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.

Pertinent Law and Regulations

The veteran does not allege, and the evidence does not 
otherwise suggest, that he is entitled to service connection 
for this condition on a direct incurrence basis.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  Instead, he is 
claiming it is the result of medicatoin taken for his 
service-connected PTSD - so his claim is entirely predicated 
on the notion of secondary service connection.  38 C.F.R. § 
3.310(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  The veteran was 
previously denied direct service connection for erectile 
disfunction in an October 2005 rating decision.  In 
perfecting his appeal, the veteran amended his contention to 
a claim of secondary service connection.  See the veteran's 
January 2006 Notice of Disagreement, his April 2006 VA Form 
9, and his representative's August 2008 Informal Hearing 
Presentation.  Consequently, the Board's analysis will 
address solely his claim of entitlement to secondary service 
connection, as he has specifically contended this basis - and 
this basis only - as the grounds of his purported 
entitlement.

With respect to Wallin element (1), current disability, VA 
examination in June 2008 resulted in a diagnosis of erectile 
disfunction.  Therefore, element (1) has been satisfied.

With respect to element (2), service connection is in effect 
for PTSD, evaluated as 50 percent disabling.  So element (2) 
also has been satisfied.

The third and final Wallin element is a medical nexus between 
the service-connected PTSD and the veteran's current erectile 
disfunction.  To this end, the June 2008 VA medical examiner 
opined, "[The veteran's erectile disfunction] is modified, 
moderated, and influenced by his use of Xanax."  The Board 
notes that the veteran is taking this medication as part of 
his PTSD treatment.  Therefore, Wallin element (3) has been 
satisfied.  Thus, entitlement to service connection for 
erectile disfunction is warranted and his claim is granted.




ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to post-traumatic stress disorder (PTSD) is 
granted.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


